


Exhibit 10.6.1

 

FIRST AMENDMENT

TO THE

WALTER INDUSTRIES, INC.

EXECUTIVE INCENTIVE PLAN

 

This First Amendment to the Walter Industries, Inc. Executive Incentive Plan is
made and entered into by Walter Industries, Inc. (the “Company”) this 17th day
of December, 2008, but is effective as of January 1, 2009.

 

WITNESSETH:

 

WHEREAS, the Company has previously adopted the Walter Industries, Inc.
Executive Incentive Plan (the “Plan”); and

 

WHEREAS, the Company is authorized and empowered to amend the Plan; and

 

WHEREAS, the Company has determined that it is appropriate to amend the Plan in
the manner indicated hereinbelow.

 

NOW, THEREFORE, Section 7 of Article VIII of the Plan is hereby amended as
follows:

 

7.             Incentive awards may not be paid until the completion of the
Company’s audited financial statements corresponding to the Plan Year and the
approval of the Company’s Audit Committee has been received.  The Company
intends to pay any such incentive award in the year following the year in which
the incentive award is earned, but no later than December 31 of such year.

 

IN WITNESS WHEREOF, this First Amendment has been executed and is effective as
of the dates set forth hereinabove.

 

 

 

WALTER INDUSTRIES, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Larry E. Williams

 

 

 

 

 

Title:  Senior Vice President

 

--------------------------------------------------------------------------------
